OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                         P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS Tgglj^
              ©FF8C8AL BUSINESS                  , z^mftm; *$*
                                                            1"
                                                            %     _™„
              STATE OF TEXAS                S« ii^^Ss £ E r ^ ^ ^ ^ »                PITNEV BOWES



                                                                  02 1R          3
                                                                 0006557458     DEC 10 2014
 12/10/2014                                                      MAILED FROM ZIP CODE 78 701
 VEAZEY, GARY^Efl                    Tr. CtJKlb, 2Q09CR7730W-W1                  WR-82,423-01
 On this day, the'                      it of .habeas corpus is dismissed as moot.
                                                                         Abel Acosta, Clerk

                                                RNEST VEAZEY
                                                OUNTY ADULT - TDC # 689016

                                                  IO, TX 78207                         UTF




43B •-7B2Q7                       •'•'•"ilNM^